This was a suit by appellee against appellant upon a promissory note for $750, with interest and attorney's fees, and to foreclose a chattel mortgage lien against certain personal property. Appellant answered by an unsworn plea of failure of consideration. The trial was to the court without a jury, and all testimony tendered by both parties was received without objection. Appellee clearly raised the issue in his favor of value paid for the note and mortgage, and the judgment of the trial court denying the defense of failure of consideration has abundant support in the evidence.
Affirmed.
 *Page 61